      Case 4:19-cv-00013-SMR-SBJ Document 1 Filed 01/10/19 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,           )
                                    )   Civil No. 4:19-cv-00013
           Plaintiff,

             v.                         VERIFIED COMPLAINT F'OR
                                        F'ORF'EITURE IN REM
$3,560.00 IN u.S. CURRENCY,

           Defendant.


     Plaintiff, United States of America hereby files and serves this

VBntrtno Coupr,aINT IN Rnu and alleges as follows:

                   I.     NATURE OF THE ACTION

     1.    This is an action to forfeit and condemn specific property to

the use and benefit of the United States of America ("Plaintiff') for

involvement, as set forth below, in violations of 21 U.S.C.   S   846 (attempt

and conspiracy) and $ 8a1(a)(1)(prohibited acts).

     2.    The defendant property is subject to forfeiture pursuant to      2l

U.S.C. S 881(a)(6) as money or a thing of value furnished or intended to

be furnished by a person in exchange for a controlled substance, in

violation of subchapter   I-   Control and Enforcement,   of      Chapter 13 -

Drug Abuse Prevention and Control, and Tit1e     2l -   Food and Drugs, of
       Case 4:19-cv-00013-SMR-SBJ Document 1 Filed 01/10/19 Page 2 of 8




the United States Code, and proceeds traceable to such an exchange, and

money used or intended to be used to facilitate any violation of said

subchapter.

                      III.   DEFENDANT IN REM

      3.    The defendant property is generally described as $3,560.00 in

United States currency seized in the execution of a search warrant, and

a consent search, at 2000 East Virginia Avenue, Apartment 6, Des
Moines, Iowa. The defendant property is in the custody of the U.S. Drug

Enforcement Agency.

                   III. JURISDICTION AND VENUE
      4.    This Court has jurisdiction over an action commenced by the

United States of America under 28 U.S.C. Section 7345 and over an

action for forfeiture under 28 U.S.C. Section 1355(a).

      5. This Court has in        rem jurisdiction and venue over the

defendant property under 28 U.S.C. Sections 1355(b) and 1395@) as the

acts or omissions giving rise to the forfeiture occurred in this district and

because the defendant property was seized from and is located        in this

district.




                                      2
        Case 4:19-cv-00013-SMR-SBJ Document 1 Filed 01/10/19 Page 3 of 8




                                     IV. FACTS

        6.     The "Controlled Substances Act" was enacted by Congress as

Tit1e   II   of the "Comprehensive Drug Abuse Prevention and Control Act

of 1970," Pub.L. No. 91-513, 84 Stat. 1236 (1970) (codified at 27 U.S.C.

ss 801-e04).
        7.     The term "controlled substance" is defined           in 27 U.S.C.
S   802(6) to mean a drug or other substance, or immediate precursor,

included      in any of the five schedules of such substances set forth in
subchapter I of Title 21.

        8.     Schedule   I substances have a high potential for abuse, and
have no currently accepted medical use             in treatment in the United
States, and there is a lack of accepted safety for use of the drug under

medical supervision. 21 U.S.C. S 812G)(1)(A) - (C).

        9.     Schedule   II   substances have a high potential for abuse, and

the drug or substance has a currently accepted medical use in treatment

in the United States or a currently accepted medical use with severe
restrictions. Abuse of a Schedule         II   controlled substance may lead to

severe psychological or physical dependence 21 U.S.C.           S   812(B)(2)(A)   -
(c).

                                          o
                                          D
      Case 4:19-cv-00013-SMR-SBJ Document 1 Filed 01/10/19 Page 4 of 8




      10.   Schedule   II   substances include methamphetamine. 21 U.S.C.

S 812(b), Schedule   II.

      11. Under the Controlled         Substances    Act,   it is unlawful   to

distribute, dispense, or possess with intent to distribute a controlled

substance unless authorized by law to do so. 21 U.S.C. S 841(a)(1).

     72. Under the Controlled          Substances    Act,   it is unlawful   to

conspire with others to violate its prohibitions. 21 U.S.C. $ 846.

     13. It is believed that, or will be after a reasonable opportunity
for further investigation and discovery, evidence will show the defendant

property constituted the proceeds of a prohibited controlled substance

offense, or was used or intended to be used to facilitate a prohibited

controlled substance offense.

     L4.    Beginning at a time unknown, but by at least July 2018,

persons associated         with defendant property   conspired together to

illegally distribute controlled substances, including heroin             and

methamphetamine,       with parts of the operation in Mexico, California,
Iowa, and elsewhere.

     15.    On July 12,20L8, law enforcement officers with the U.S. Drug

Enforcement Administration and the Mid-Iowa Narcotics Enforcement


                                       4
     Case 4:19-cv-00013-SMR-SBJ Document 1 Filed 01/10/19 Page 5 of 8




Task tr'orce executed served a search warrant at 2000 East Virginia

Avenue, Apartment 6, Des Moines, Iowa, where           a member of the
conspiracy, namely a drug courier, was to meet his contact.

     16. Gerardo Lopez Montoya was present at the time of the
execution of the   warrant. Gerardo     Lopez Montoya gave investigators

written consent to search the black Acura he was driving.

     77. During a search of the black Acura, Iaw enforcement officers

Iocated and seized approximately 51.5 grams         of white crystalline
methamphetamine and approximately $2,700.00 cash in a black leather

bag in the Acura. In the pocket of a pair of pants located in the trunk,

law enforcement officers also located approximately $860.00 in          U.S.

currency.

     18. The $2,700 and $860 in U.S. Currency is the defendant
property herein.

     19.    During a post-Miranda interview with investigators, Gerardo

Lopez Montoya stated      that he sold methamphetamine, was              not

employed, and the U.S. currency seized from his vehicle was payment for

methamphetamine purchased from another person for approximately

two pounds of methamphetamine.


                                    5
      Case 4:19-cv-00013-SMR-SBJ Document 1 Filed 01/10/19 Page 6 of 8




      20. In a Post-Miranda     statement, Lopez Montoya said he had

traveled that day to 2000 tr. Virginia Ave., Apartment #6 to deliver cash

from a previous methamphetamine transaction to an individual             he

identified.

      21.     The methamphetamine in the trunk of the vehicle was the

leftover methamphetamine from the previous two pounds of
methamphetamine sold to Lopez Montoya by another member of his

network of methamphetamine users and dealers.

      22.     Based on the foregoing facts, and others, the defendant

property was used or intended to be used to facilitate illegal sales of

controlled substances, including, but not limited to, methamphetamine,

as part of the conspiracy in which Lopez Montoya and others
participated.

                          CLAIM FOR RELIEF

     WHEREFORE, the United States prays              that the   defendant

property be forfeited to the United States and that it be awarded its costs

and disbursements in this action and for such other and further relief as

the Court deems property and just.




                                     6
Case 4:19-cv-00013-SMR-SBJ Document 1 Filed 01/10/19 Page 7 of 8




                                   Respectfully submitte d,

                                   Marc Krickbaum
                                   United States Attorney
                                          -<^tu
                            By'    / Craie Peytbn Gaumer
                                   Craig Peyton Gaumer
                                   Assistant United States Attorney
                                   U. S. Courthouse Annex,
                                   Suite 286
                                   110 East Court Avenue
                                   Des Moines, Iowa 50309
                                   Tel: (515) 473-9300
                                   Fax: (515) 473-9292
                                   Email: craig. gaumer@usdoj. gov




                              t1
                               I
        Case 4:19-cv-00013-SMR-SBJ Document 1 Filed 01/10/19 Page 8 of 8




                                  VERIFICATION
        I,   Thomas Smith, hereby verify and declare under penalty of

perjury that          I am a Special Agent with the United States Drug
Enforcement Administration, and that I have read the foregoing Verified

Complaint      in"   Rem, United States u. $3,560.00 in U.S. Currency and know

the contents thereof and the matters contained in the Verified Complaint

are true to my own knowledge, except for those matters not within my

own personal knowledge and as to those matters,           I believe them to be
true.

        The sources of my knowledge and information and the grounds for

my belief are the official files and records of the United States and

information provided to me by other law enforcement officers, as well      as

my investigation of this case, together with others, as Special Agent with

the United States Drug Enforcement Administration.

        Dated: January A,2Ol9.



                                   homas M. Smith, Special Agent
                                  U. S. Drug Enforcement Administration




                                         8
